Citation Nr: 0705724	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-38 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased evaluation for chronic left 
knee instability, currently assigned a 30 percent disability 
evaluation.  

2.  Entitlement to a clothing allowance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 decision and a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

The issue of entitlement to a clothing allowance will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is in receipt of the maximum schedular rating 
available for recurrent subluxation or recurrent instability 
of the left knee, and the medical evidence does not show him 
to have ankylosis, dislocated semilunar cartilage, or removal 
of semilunar cartilage.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic left knee instability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
June 2003 and March 2004, prior to the initial decision on 
the claim in June 2004.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for an increased 
evaluation.  Specifically, the June 2003 letter stated that, 
"To establish entitlement to an increased evaluation for 
your service-connected chronic left knee instability, the 
evidence must show that your service-connected condition has 
gotten worse."  The March 2004 made a similar statement.  
Additionally, the November 2005 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the SOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected chronic left knee instability, 
namely Diagnostic Codes 5256 and 5257.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2003 and March 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2003 and March 2004 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The June 2003 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the June 
2003 and March 2004 letters indicated that it was his 
responsibility to ensure that that VA received all requested 
records that are not in the possession of a Federal 
department or agency.   

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the rating decision and SOC of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation for 
chronic left knee instability, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to an increased evaluation.  Thus, any question as 
to the appropriate effective date to be assigned is rendered 
moot.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  He was also afforded VA 
examinations in July 2003, April 2004, and September 2005.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran is currently assigned a 30 percent disability 
evaluation for his chronic left knee instability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that 
diagnostic code, a 30 percent disability evaluation is the 
maximum schedular rating available.  Consequently, the 
veteran is not entitled to an increased evaluation for 
recurrent subluxation or lateral instability of the left knee 
under Diagnostic Code 5257.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, dislocated semilunar 
cartilage, and removal of semilunar cartilage, the Board 
finds that the criteria for a rating in excess of 30 percent 
for his chronic left knee instability are simply not met.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, and 5259 
(2006).  In this regard, the medical evidence of record does 
not show the veteran to have ankylosis, dislocated semilunar 
cartilage, or the removal of semilunar cartilage.  The Board 
further observes that a 20 percent disability evaluation 
represents the maximum schedular rating available under 
Diagnostic Code 5258 and that a 10 percent disability 
evaluation is the maximum evaluation available under 
Diagnostic Code 5259.  Therefore, the Board finds that the 
veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5256, 5258, and 5259.

The Board also notes that a November 2005 rating decision 
granted service connection for degenerative joint disease of 
the left knee and assigned a separate 10 percent disability 
evaluation effective from March 22, 2004, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Separate disability 
ratings may only be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  As such, the veteran is 
already assigned a separate evaluation for his arthritis of 
the left knee, and the manifestations of the degenerative 
arthritis of the left knee, including limitation of motion, 
cannot be considered in the evaluation of the veteran's 
chronic left knee instability.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, 
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  Thus, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to 
evaluations under Diagnostic Code 5257. See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his chronic left knee 
instability.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected chronic 
left knee instability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In fact, the 
September 2005 VA examiner indicated that the veteran was 
retired with no incapacitation during the previous year.  In 
the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected chronic left knee instability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 30 percent for chronic left knee 
instability is denied.



REMAND

Reason for Remand:  To issue a statement of the case.  

A review of the evidence reveals that the RO notified the 
veteran in a July 2003 letter that his claim for a clothing 
allowance had been denied.  The veteran subsequently 
submitted a statement in August 2003 in which he disagreed 
with the denial of his claim.  To date, however, the RO has 
not issued a statement of the case (SOC) in response to what 
is construed as the veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner. See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to a clothing 
allowance.  The statement of the case 
should include a discussion of all 
relevant evidence considered and 
citation to all pertinent law and 
regulations.  Thereafter, the veteran 
should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that 
the claims file will not be returned to 
the Board for appellate consideration of 
this issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the appellant unless he is notified.





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


